Case: 11-60863       Document: 00512051433         Page: 1     Date Filed: 11/13/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        November 13, 2012
                                     No. 11-60863
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

TEKLU F. HAILE,

                                                  Petitioner

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A200 944 244


Before HIGGINBOTHAM, OWEN, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Teklu F. Haile applied for asylum, statutory withholding of removal, and
relief under the Convention Against Torture (CAT). He claimed that he feared
persecution due to his political opinion. The immigration judge (IJ) denied
asylum and statutory withholding of removal, but granted relief under the CAT.
The Board of Immigration Appeals (BIA) dismissed Haile’s appeal. Haile now
petitions for review of the agency’s decision denying asylum and statutory
withholding of removal.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 11-60863    Document: 00512051433     Page: 2   Date Filed: 11/13/2012

                                 No. 11-60863

      According to Haile’s asylum application, and his testimony, which the IJ
found credible, Haile experienced punishment during his tenure in the Eritrean
national service. In a meeting led by Colonel Debasay, Haile made a statement
in which he complained about the treatment of student-soldiers in the national
service. He was punished by being placed in the “helicopter position” for three
hours. On a later date, Haile was arrested and taken for interrogation after he
gave money to a friend who subsequently used the money to facilitate desertion
from the Eritrean military. The interrogators inquired why Haile had given
money to his friend; they also demanded to know why Haile had spoken out at
the meeting. The interrogators did not believe Haile’s explanation that he had
given the money innocently; they instead believed that Haile had aided and
abetted desertion from the military. Haile was imprisoned for one year and five
months under harsh conditions.
      Haile remained in the national service following his release from prison.
In a meeting led by Colonel Jemal, Haile expressed disagreement about the
policy of shooting to kill deserters. He was punished by being placed in the
“helicopter position” for 90 minutes. Approximately two weeks later, when his
cousin became ill, Haile’s request for leave to see his cousin was denied because
he had made inappropriate statements in public. When his cousin died, Haile’s
request for leave was denied. Haile left camp without permission, intending to
return after the customary twelve-day grieving period was over. However, he
was arrested at his home and was brought back to camp. He was told he would
be punished for being absent without leave and for making inappropriate public
statements. He was imprisoned for four months, at which time he escaped. He
eventually made his way to the United States.
      Haile asserts that the IJ and the BIA erred by failing to consider direct
evidence and circumstantial evidence that he was persecuted by the military on
account of his actual or imputed political opinion. Citing documentary evidence,
he contends that in Eritrea, which is a one-party state, the government often

                                       2
    Case: 11-60863      Document: 00512051433    Page: 3   Date Filed: 11/13/2012

                                  No. 11-60863

perceives comments that are not overtly political as political opposition and that
the regime imprisons persons perceived to be political opponents. He argues
that the IJ impermissibly speculated that the Eritrean military functions
similarly to the American military, and that such speculation contributed to the
IJ’s determination that he was not punished on account of his political opinion.
Haile contends that the agency ignored the severity and disproportionate nature
of his punishment, as well as the context of his punishment.
         We will “review the BIA’s decision ‘procedurally’ to ensure that the
complaining alien has received full and fair consideration of all circumstances
that give rise to his or her claims.” Abdel-Masieh v. INS, 73 F.3d 579, 585 (5th
Cir. 1996) (internal quotations and citation omitted). The BIA is not required
to address evidentiary minutiae or write a lengthy exegesis. See id. However,
the BIA’s decision “must reflect meaningful consideration of the relevant
substantial evidence supporting the alien’s claims.” Id.
         Although the BIA did not discuss all of the evidence of record, we are
satisfied that the agency gave meaningful consideration to the evidence that
supported Haile’s claims. See id. Our review of the record indicates that the IJ
fairly characterized Haile’s testimony and did not engage in speculation that
affected the disposition of Haile’s application for asylum and withholding of
removal. Haile’s other arguments likewise fail to establish reversible procedural
error.
         Haile also asserts that the BIA erred by failing to conduct a “mixed
motive” analysis. He contends that the BIA’s approach did not permit it to
consider whether there was more than one central reason that he was harmed.
         As the Respondent notes in its brief, the “mixed motives” doctrine was
altered by the passage of the REAL ID Act, which amended a number of
provisions of the Immigration and Nationality Act. “Before the passage of the
REAL ID Act, an alien had only to demonstrate that one of the persecutor's
motives [fell] within a statutorily protected ground. Relief was available on a

                                        3
    Case: 11-60863     Document: 00512051433      Page: 4   Date Filed: 11/13/2012

                                  No. 11-60863

showing that persecution was motivated at least in part by a protected ground.”
Shaikh v. Holder, 588 F.3d 861, 864 (5th Cir. 2009) (internal quotation marks
and citation omitted). However, “under the REAL ID Act, an alien must
establish that race, religion, nationality, membership in a particular social
group, or political opinion was or will be at least one central reason for
persecuting the applicant.” Id. (internal quotation marks and citation omitted).
“[A]lthough a statutorily protected ground need not be the only reason for harm,
it cannot be ‘incidental, tangential, superficial, or subordinate to another reason
for harm.” Id. (internal quotation marks and citation omitted).
      Our review reveals no error; the BIA applied the proper standard.
Further, we will not disturb the BIA’s factual determination that Haile failed to
demonstrated the requisite nexus between persecution and a protected ground,
as the finding is supported by substantial evidence. See Thuri v. Ashcroft, 380
F.3d 788, 791 (5th Cir. 2004). That is to say, the record does not support a
determination that any reasonable factfinder would be compelled to conclude
that a central reason for the persecution of Haile was political opinion or
imputed political opinion. See Wang v. Holder, 569 F.3d 531, 537 (5th Cir. 2009);
Tamara-Gomez v. Gonzales, 447 F.3d 343, 348 (5th Cir. 2006).
      PETITION FOR REVIEW DENIED.




                                        4